Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the abstract and specification received on 5/9/2022 are acceptable.
Applicant’s arguments and amendments to the claims in the response filed on 5/9/2022 have been fully considered and are persuasive.  The following objections/rejections have been withdrawn:
The objection to the abstract;
The objections to the specification;
The objections to claims 1, 6, 10-12, 15, and 18;
The 35 U.S.C. 112 (b) rejections of claims 3 and 11-20;
The 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 7-20 as being anticipated by Endelman; and
The 35 U.S.C. 103 rejection of claim 6 as being unpatentable over Endelman in view of Abe et al. 
No outstanding objections/rejections remain.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 2005/0113226 (Endelman).
Regarding independent claim 1, Endelman discloses an exercise device (Figure 1, exercise apparatus 10), at least comprising a rail carrier body (Figure 2 — side walls 20); a fixed body (Figure 2 — foot end 16) in contact with the rail carrier body/side wall 20; a rail (Figure 2 — T-slot 54) located on the rail carrier body/side wall 20; a movable body (Figure 2 — bracket assemblies 42) located on the rail/T-slot 54; an adjustable rod (Figure 2 — foot bar portion 40) located on an upper portion of the movable body/bracket assembly 42; a movement transmission bar (Figure 2 — leg portions 36,38), wherein the movement transmission bar/leg portion 36,38 is in contact with the adjusting rod/foot bar portion 40 and transmits a rotary motion on the adjusting rod/foot bar portion 40 to a fixing pin (pivot pin 48) on the rail/T-slot 54. However, Endelman fails to disclose wherein the movable body has a half cylindrical body upper portion and wherein the fixing pin and the movement transmission bar are parallel and vertically aligned. Although there is a plurality of prior art that teaches a movable body with a half cylindrical body upper portion, none of the prior art of record provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endelman’s invention to arrive at the claimed invention.
Regarding independent claim 11, Endelman discloses a seated exercise device (Figure 1 — exercise apparatus 10) at least comprising a rail carrier body (Figure 2 — side walls 20); a fixed body (Figure 2 — foot end 16) in contact with the rail carrier body/side walls 20; a rail (Figure 2 — T- slot 54); a movable assembly (Figure 2 — bracket assemblies 42); an adjusting press rod (Figure 2 — foot bar portion 40) located on an upper portion of the movable assembly/bracket assembly 42; a deflector (Annotated Figure 3 — lever 57), wherein the deflector/lever 57 is in contact with the adjusting press rod/foot bar portion 40 and reverses a movement of the movable assembly/bracket assembly 42 (Paragraph 25, lines 20-23 “The stop pin 50 is activated by depressing a lever 57 that pivots to lift the spring biased stop pin 50 out of one of the holes 55 to permit the foot bar 34 to be rotated to a desired position.” The deflector reverses a movement of the adjusting press rod, not the movable assembly. As the foot bar 34 is rotated to a desired position, the deflector/lever 57 presses the spring biased stop pin 50 into holes 55 to lock it into place, thereby reversing the movement of the foot bar 34, which includes the adjusting press rod/foot bar portion 40.); a force transmission bar (Figure 2 — leg portions 36,38) for transmitting a force and a motion in contact with the deflector/lever 57 (As seen in Annotated Figure 3, the force transmission bar/leg portion 36,38 connects the foot bar 34 to the pivot pin 48, thereby allowing the foot bar 34 to rotate.); a side connection (Annotated Figure 3 — transverse bearing sleeve 46, pivot pin 48, and the bar section) in contact with the force transmission bar/leg portion 36,38 and receiving the motion and the force from the force transmission bar/leg portion 36,38; a small adjusting pin (Annotated Figure 3 — stop pin assembly 59) in contact with the side connection and receiving the motion and the force from the side connection. However, Endelman fails to disclose wherein the adjusting pin and the force transmission bar are parallel and vertically aligned. None of the prior art of record provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endelman’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784